COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:      Oneida Jones v. Allstate Vehicle and Property Insurance Company
                          and Eric Hunsicker

Appellate case number:    01-21-00162-CV

Trial court case number: 2017-57201

Trial court:              281st District Court of Harris County

        Appellant, Oneida Jones, has filed an objection to the Court’s August 30, 2022 order
referring this appeal to mediation. After due consideration, the Court’s mediation order is
withdrawn.
        It is so ORDERED.

Judge’s signature: Gordon Goodman
                   Acting for the Court

Panel consists of Justices Kelly, Goodman, and Guerra

Date: 09/1/2022